Exhibit 10.10
 
Modification of Separation Agreement and Release
 
This Modification Separation Agreement and Release (the “Agreement”), dated June
26, 2013, is between CMG Holdings Group, Inc., a Nevada Corporation (the
“Company”) at 333 Hudson Street, Suite 303, New York, New York, and Alan Morell,
an individual. (the “Morell”).
 
WITNESSETH:
 
WHEREAS, Morell has signed a Separation Agreement on September 27, 2012 with the
Company the “Separation Agreement”); and
 
WHEREAS, the parties acknowledge that there are certain payments due Morell
pursuant to the Separation Agreement, a portion of which remain outstanding or
unpaid; and
 
WHEREAS, the parties mutually wish to amend the Separation Agreement and cancel
any ongoing or future obligations each to the other as may have been created
pursuant to the terms of the Separation Agreement:
 
NOW THEREFORE, in consideration of the premises and mutual covenants, conditions
and agreements contained herein and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, each intending to be legally bound hereby, agree as follows:
 
1.             Compensation. Item 2 of the Separation Agreement titled
Compensation is hereby removed and is replaced with the following: The salary
due Morell in the total amount of $525,000.00 as evidenced by a convertible
promissory note in the principle amount of $525,000.00 and the Smith Barney
Credit Line in the amount of $112,000 as evidenced by a convertible promissory
note in the principle amount of $112,000.00 is hereby converted and settled for
2,800,000 newly issued unrestricted shares to be paid immediately. Morell hereby
holds the Company harmless from any and all future obligations or demands of any
kind.
 
2.             Release of Shares. The Company hereby grants Morell the right
subject to a 5% leak out per month of his total shares, to remove the
restrictive legend on the following shares in the Company consisting of Share
number 3836-4 for 8,455,944 shares in the name of Alan Morell, Share number
CS1-2311 for 3,500,000 shares in the name of Alan Morell, Share number 3545-1
for 600,000 shares in the name of Alan and Janet Morell and shares in the name
of Commercial Rights international Corp. for 6,607,000 shares.
 
3.             Mutual Releases.
 
(a)           The Parties hereto acknowledge a full resolution and satisfaction
of, and hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE AND FOREVER
DISCHARGE each other from any and all liabilities, actions, causes of action,
contracts, agreements, promises, claims and demands of any kind whatsoever, in
law or equity, whether known or unknown, suspected or unsuspected, fixed or
contingent, apparent or concealed, which they, their heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, shall
or may have for, upon, or by reason of any matter, cause or thing whatsoever,
from the beginning of Employee’s employment with the Company to the day of the
date of this Agreement, arising out of or relating to Employee’s employment,
compensation and benefits with the Company and/or the termination thereof
including, without limitation, contract claims, benefit claims, tort claims,
harassment, defamation and other personal injury claims, fraud claims,
whistleblower claims, unjust, wrongful or constructive dismissal claims and any
claims under any municipal, state or federal wage payment, discrimination or
fair employment practices law, statute or regulation, and claims for costs,
expenses and attorneys' fees with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           By signing this Agreement, the Parties hereby WAIVE, RELEASE AND
COVENANT NOT TO SUE each other with respect to any matter relating to or arising
out of Employee’s employment, compensation and benefits with the Company and/or
the termination thereof, and agree that neither they nor any person,
organization or entity acting on their behalf will (i) file or participate or
join in, encourage, assist, facilitate or permit the bringing or maintenance of
any claim or cause of action against the other, whether in the form of a
federal, state or municipal court lawsuit or administrative agency action or
otherwise, on the basis of any claim arising out of or relating to Employee’s
employment, compensation, and benefits with the Company and/or the termination
thereof or (ii) seek reinstatement, reemployment or any other relief from the
Company, however that relief might be called, whether back pay, compensatory
damages, punitive damages, claims for pain and suffering, claims for attorneys'
fees, reimbursement of expenses or otherwise, on the basis of any such claim,
except for claims for a breach of this Agreement and Release. Nothing contained
herein shall be deemed to constitute an admission or evidence of any wrongdoing
or liability on the part of either Party hereto. It is expressly understood and
agreed that this Agreement and Release shall act as a complete bar to any claim,
demand or action of any kind whatsoever brought by either Party against the
other relating to Employees employment, compensation and benefits with the
Company and/or the termination thereof, except for claims for breach of this
Agreement and Release.
 
4.             Confidential Information. Morell acknowledges that, by reason of
his position with the Company, he has been given access to confidential or
proprietary materials or information respecting the Company's business affairs.
Morell represents that he has held all such information confidential and will
continue to do so, and that, unless he first secures the Company's written
consent, he shall not directly or indirectly publish, market or otherwise
disclose, advise, counsel or otherwise procure any other person or entity,
directly or indirectly, to publish, disclose, market or use, any such secret,
confidential or proprietary information or relationships of the Company ("Trade
Secrets"), of which Morell became aware or informed during his employment with
the Company, unless the Company shall have first given its express written
consent to such publication, disclosure, marketing or use, except to the extent
that such Trade Secrets a) were known to Morell at the time of their receipt, b)
were in or have become part of the public domain (otherwise than through
Employee), c) were known to the recipient prior to the disclosure, or d) are
required to be disclosed by a court or governmental agency. Such Trade Secrets
are and shall continue to be the exclusive proprietary property of the Company
whether or not they were disclosed to or developed in whole or in part by
Morell. Such "Trade Secrets" include, without limitation, subscriber lists,
marketing plans and programs, studies, and strategies of or about the Company or
its business, customers or suppliers, which derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure.


 
2

--------------------------------------------------------------------------------

 
 
5.             Modifications. This Agreement may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained in this
Agreement nor any future representation, promise or condition in connection with
the subject matter of this Agreement, shall be binding upon any party hereto
unless made in writing and signed by such party.
 
6.             Governing Law. This Agreement and Release shall be subject to,
governed by and interpreted in accordance with the laws of the State of New
York. The Parties agree that venue for any proceeding to enforce or interpret
the provisions of this agreement shall be the District Court for the Southern
District of New York.
 
7.             Confidentiality. This Agreement and the terms hereof shall be
kept confidential other than as may be required disclosures under applicable
securities reporting laws.
 
8.             Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
terminates any and all previous agreements of any kind whatsoever between the
parties, whether written or oral, relating to Employee’s employment,
compensation and benefits with the Company and/or the termination thereof. This
is an integrated document.
 
9.             Enforcement. The parties agree that this Agreement may be
specifically enforced in court and may be used as evidence in a subsequent
proceeding in which any of the parties allege a breach of this Agreement. In the
event of litigation in connection with or concerning the subject matter of this
Agreement, the prevailing party shall recover all the Party’s costs, expenses
and attorneys' fees incurred in each and every such action, suit or other
proceeding, including any and all appeals or petitions therefrom.
 
10.           Severability. The provisions of this Agreement shall be considered
severable in the event that any of such provisions are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable. Such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are valid and enforceable and which are as
similar as possible in term and intent to those provisions deemed to be invalid,
void or otherwise unenforceable. Notwithstanding the foregoing, the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law.
 
11.           Assignability. This Agreement shall not be assignable by Morell,
but shall be binding upon and shall inure to the benefit of his heirs,
executors, administrators and legal representatives. This Agreement shall be
assignable by the Company to any affiliate, subsidiary or division thereof and
to any successor in interest.
 
12.           Waiver and Further Agreement. Any waiver of any breach of any
terms or conditions of this Agreement shall not operate as a waiver of any other
breach of such terms or conditions or any other term or condition hereof nor
shall any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof. Each of the parties hereto agrees to
execute all such further instruments and documents and to take all such further
action as the other party may reasonably require in order to effectuate the
terms and purposes of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           Headings of No Effect. The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
CMG HOLDINGS GROUP, INC.
       
By:
   
Jeffrey Devlin, Director
       
By:
   
Alan Morell

 
 
4

--------------------------------------------------------------------------------